                                           Case 2:18-cv-00299-JCM-EJY Document 71 Filed 07/22/20 Page 1 of 2



                                       1    Steven D. Meacham, Esq.
                                            Nevada Bar No. 9863
                                       2    Cary Domina, Esq.
                                            Nevada Bar No. 10567
                                       3    PEEL BRIMLEY LLP
                                            3333 E. Serene Avenue, Suite 200
                                       4    Henderson, Nevada 89074-6571
                                            Telephone : (702) 990-7272
                                       5    Facsimile : (702) 990-7273
                                            smeacham@peelbrimley.com
                                       6    cdomina@peelbrimley.com

                                       7    Attorneys for Plaintiff
                                            AMES CONSTRUCTION, INC.
                                       8
                                                                      UNITED STATES DISTRICT COURT
                                       9
                                                                        FOR THE DISTRICT OF NEVADA
                                      10
                                            AMES CONSTRUCTION, INC., a Minnesota                    CASE NO.: 2:18-cv-00299-JCM-EJY
                                      11    corporation,
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12                                                            STIPULATION AND ORDER TO
    HENDERSON, NEVADA 89074




                                                                  Plaintiff,
                                                                                                    EXTEND DEADLINE TO FILE PRE-
        PEEL BRIMLEY LLP




                                      13                                                            TRIAL ORDER
                                            v.                                                      [First Request]
                                      14
                                            CLARK COUNTY, a political subdivision of the
                                      15    State of Nevada; and CLARK COUNTY
                                            DEPARTMENT OF PUBLIC WORKS; DOES I
                                      16
                                            through X; and ROE CORPORATIONS I
                                      17    through X,

                                      18                  Defendants.
                                            CLARK COUNTY, a division of the State of
                                      19
                                            Nevada,
                                      20
                                                                  Counter-Claimant,
                                      21
                                            vs.
                                      22
                                            AMES CONSTRUCTRUCTION,                  INC.,       a
                                      23
                                            Minnesota corporation,
                                      24
                                                                  Counter-Defendant.
                                      25

                                      26          AMES CONSTRUCTION (“Plaintiff”) and CLARK COUNTY and CLARK COUNTY

                                      27   DEPARTMENT OF PUBLIC WORKS (collectively “Defendants”) by and through their

                                      28   respective counsel stipulate and agree as follows:
                                           Case 2:18-cv-00299-JCM-EJY Document 71 Filed 07/22/20 Page 2 of 2



                                       1          1.      The due date for the Pre-Trial Order is currently due July 27, 2020 (30-days from

                                       2   the date of ruling on dispositive motions).

                                       3          2.      The Parties have agreed to extend the deadline to file the Pre-Trial Order to

                                       4   Monday, August 10, 2020.

                                       5          IT HEREBY STIPULATED AND AGREED that the Pre-Trial Order shall be filed on or

                                       6   before Monday, August 10, 2020.

                                       7          This is the Parties first request to extend this deadline and is not intended to cause any

                                       8   delay or prejudice to any party.

                                       9          IT IS SO STIPULATED AND AGREED.

                                      10          Dated this 21st day of July, 2020.

                                      11    PEEL BRIMLEY LLP                                     BROWNSTEIN HYATT FARBER
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12                                                         SCHRECK, LLP
    HENDERSON, NEVADA 89074
        PEEL BRIMLEY LLP




                                      13    /s/ Cary B. Domina                                   /s/ Kirk B. Lenhard
                                            _____________________________________                ____________________________________
                                      14    Steven D. Meacham, Esq. (SBN 9863)                   Kirk B. Lenhard, Esq. (SBN1437)
                                            Cary Domina, Esq. (SBN 10567)                        Adam D. Bult, Esq. (SBN 9332)
                                      15
                                            3333 E. Serene Avenue, Suite 200                     Travis F. Chance, Esq. (SBN 13800)
                                      16    Henderson, Nevada 89074-6571                         Daven P. Cameron, Esq. (SBN 14179)
                                            Telephone: (702) 990-7272                            100 N. City Parkway, Suite 1600
                                      17    smeacham@peelbrimley.com                             Las Vegas, NV 89106-4614
                                            cdomina@peelbrimley.com                              Telephone: (702) 382-2101
                                      18    Attorneys for Plaintiff                              klenhard@bhfs.com
                                            AMES CONSTRUCTION, INC.                              abult@bhfs.com
                                      19
                                                                                                 tchance@bhfs.com
                                      20                                                         dcameron@bhfs.com
                                                                                                 Attorneys for Defendant/Counterclaimant
                                      21                                                         Clark County and Defendant Clark County
                                                                                                 Department of Public Works
                                      22

                                      23
                                                                                                  ORDER
                                      24
                                                  IT IS SO ORDERED this this 22nd day of July, 2020.
                                      25

                                      26
                                      27                                                 _________________________________________
                                                                                         UNITED STATES MAGISTRATE JUDGE
                                      28



                                                                                         Page 2 of 2
